JUDICIAL ETHICS ADVISORY PANEL QUESTION: May a judge allow his/her name to be on the letterhead or stationery of a county leadership group who uses the stationery to solicit funds for worthwhile community projects? *Page 1055
FACT: The leadership group has adopted as one of its projects, the raising of funds to purchase handheld metal detectors to enhance courthouse security.
ANSWER: No
DISCUSSION: Canon 4 allows a judge to serve as an officer, trustee or non-legal adviser of an organization devoted to, among other things, the improvement of law, the legal system or the administration of justice, but Canon 4C states that a judge "shall not personally participate in the solicitation of funds or other fundraising activities" and "should not use or permit the use of the prestige of judicial office for fundraising . . ."
Although the letterhead in question does not in any way identify the listed members by profession or occupation, judges are well known in all counties. In this example, judges would certainly be well known by law enforcement personnel and lawyers who would benefit from the purpose of the solicitation, and the judge participating by name in the solicitation could certainly be viewed as coercive. The judge should not allow his or her name to be listed on a letterhead used for that purpose.
/s/ Robert L. Bailey, Chairman
/s/ Robert D. Simms, Vice Chairman
/s/ Milton C. Craig, Secretary
 *Page 116